EXHIBIT 10.36


PATRICK J. MITCHELL


EMPLOYMENT AGREEMENT

        This Agreement (this “Agreement”), dated as of December 18, 2002, is
made by and among Ascent Assurance, Inc., a Delaware corporation, having its
principal offices at 110 West Seventh Street, Suite 300, Fort Worth, Texas 76102
(“AAI”), Ascent Management, Inc., a Delaware corporation, having its principal
offices at 110 West Seventh Street, Suite 300, Fort Worth, Texas 76102 (the
“Corporation”), and Mr. Patrick J. Mitchell (the “Executive”), residing at 2713
Heritage Hills Drive, Fort Worth, Texas 76109.

RECITALS

    1.        The Corporation and AAI each desire to retain the Executive as a
director of the Corporation and AAI and to employ him as the Chairman of the
Board, President and Chief Executive Officer of AAI and the Corporation, and to
enter into an agreement embodying the terms of those relationships which upon
proper execution shall supercede all prior written employment agreements between
the parties.

    2.        The Executive is willing to serve as the Chairman of the Board,
President and Chief Executive Officer of AAI and the Corporation on the terms
set forth herein.

AGREEMENT

        NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, and other good and valuable consideration, the Corporation,
AAI, and the Executive hereby agree as follows:

    1.        Definitions.

        1.1 “Affiliate” means any person or entity controlling, controlled by or
under common control with AAI or the Corporation.

        1.2 “Annual Compensation” means the Executive's highest Base Salary and
Annual Bonus during the Term of Employment.

        1.3 “Board” means the Board of Directors of AAI.

        1.4 “Cause” means (a) Executive’s material breach of any term or
condition of this Agreement; (b) Executive’s (i) personal dishonesty, willful
misconduct or intentional breach of fiduciary duty, in each case involving AAI,
the Corporation or any Affiliate’s property, personnel or business operations,
in each case materially detrimental to the goodwill of AAI, the Corporation’s or
any Affiliate’s relationships with its respective customers, clients or
employees; or (ii) intentional failure to perform the current material duties of
his employment or his material obligations hereunder, or any other intentional
act by Executive which in either case is materially detrimental to the goodwill
of AAI, the Corporation, or any Affiliate, or materially damaging to AAI’s, the
Corporation’s or any Affiliate’s relationships with its customers, clients or
employees; (c) Executive’s conviction or entry of a no-contest plea with respect
to a felony; (d) Executive’s material misappropriation (or attempted material
misappropriation) of AAI’s, the Corporation’s or any Affiliate’s, funds or
property or of a business opportunity of AAI, the Corporation or any Affiliate
(including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of AAI, the Corporation or any
Affiliate) materially detrimental to the goodwill of AAI, the Corporation, or
any Affiliate, or materially damaging to AAI’s, the Corporation’s or any
Affiliate’s relationships with its respective customers, clients, or employees;
or (e) Executive’s gross negligence in connection with the performance of
Executive’s obligations hereunder which is materially detrimental to the
goodwill of AAI and the Corporation or any Affiliate, or materially damaging to
AAI’s, the Corporation’s or any Affiliate’s relationships with its customers,
clients or employees.

        1.5 “Date of Termination” means (a) in the case of a termination for
which a Notice of Termination is required, the date of actual receipt of such
Notice of Termination or, if later, the date specified therein (in no event,
however, shall such date be later than seven (7) days after the date of actual
receipt of such notice), as the case may be, and (b) in all other cases, the
actual date on which the Executive’s employment terminates during the Term of
Employment.

        1.6 “Disability” means mental or physical impairment or incapacity
rendering the Executive substantially unable to perform his duties under this
Agreement for at least 180 days out of any 360 day period during the Term of
Employment.

        1.7 “Good Reason” means and shall be deemed to exist if, without the
prior express written consent of the Executive, (a) the Executive is assigned
any duties or responsibilities inconsistent in any material respect with the
scope of the duties or responsibilities associated with the Executive’s titles
or positions, as set forth and described in Section 4 of this Agreement; (b) the
Executive suffers a reduction in the duties, responsibilities, titles,
positions, or effective authority associated with such titles and positions, as
set forth and described in Section 4 of this Agreement; (c) the Executive is not
appointed to, or is removed from, the offices or positions provided for in
Section 4 of this Agreement; (d) the Executive’s Base Salary is decreased by AAI
or the Corporation, or the Executive’s benefits under employee benefit or health
or welfare plans or programs of AAI or the Corporation are decreased, or the
Executive fails to timely receive his Base Salary, any applicable Annual Bonus,
LTIP Award, expense reimbursement, or any other benefit to which he is entitled
under this Agreement; (e) AAI and the Corporation fail to maintain, or cause to
be maintained, adequate directors and officers liability insurance coverage for
the Executive or fail to comply with Section 4.3 of this Agreement; or (f) AAI
and the Corporation purport to terminate the Executive’s employment for Cause
and such purported termination of employment is not effected in accordance with
the requirements of this Agreement.

         1.8 “Term of Employment” has the meaning ascribed to it in Section 3.

        1.9 “Change in Control” means:

(a)  

the acquisition, during the Term of Employment, by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 34% or
more of (A) the outstanding shares of common stock of AAI (the “Common Stock”),
or (B) the combined voting power of the voting securities of AAI entitled to
vote generally in the election of directors (the “Voting Securities”); provided,
however, the following acquisitions shall not constitute a Change in Control:
(x) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or AAI or Affiliate, or (y) any acquisition by any
corporation if, immediately following such acquisition, more than 66% of the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors) is beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who, immediately prior to such acquisition, were the beneficial owners
of the Common Stock and the Voting Securities in substantially the same
proportions, respectively, as their ownership, immediately prior to such
acquisition, of the Common Stock and Voting Securities; or


(b)  

circumstances occurring, during the Term of Employment, whereby individuals who
(constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date of this Agreement whose election, or
nomination for election by AAI’s shareholders, was approved by a vote of at
least a majority of the directors then serving and comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents; or


(c)  

approval, during the Term of Employment, by the shareholders of AAI of a plan of
reorganization, merger or consolidation, other than a reorganization, merger, or
consolidation with respect to which all or substantially all of the individuals
and entities who were the beneficial owners of the Common Stock and Voting
Securities immediately prior to such reorganization, merger or consolidation who
continue to beneficially own immediately after such reorganization, merger or
consolidation, more than 66% of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
Voting Securities, or


(d)  

approval, during the Term of Employment, by the shareholders of AAI of (i) a
complete liquidation or dissolution of AAI, or (ii) the sale or other
disposition of all or substantially all of the assets of AAI, other than to a
direct or indirect wholly-owned subsidiary of AAI. For purposes of this
Agreement and without limiting the generality of the preceding sentence, the
sale or other disposition of more than 50% of the common stock or the Voting
Securities (entitled to vote generally in the election of directors) of AAI
shall be deemed to constitute a sale or other disposition of substantially all
the assets of AAI.


    2.        Employment. Subject to the terms and provisions set forth in this
Agreement, AAI hereby agrees that the Executive shall be the highest ranking
officer of AAI and the Corporation with the title of Chairman of the Board,
President and Chief Executive Officer, during the Term of Employment and each of
AAI and the Corporation agrees during the Term of Employment to employ the
Executive as President and Chief Executive Officer of each of AAI and the
Corporation, and the Executive hereby accepts such employment.

    3.        Term of Employment. The term of employment under this Agreement
shall commence on December 18, 2002, (the “Commencement Date”) and shall
continue until the earlier to occur of March 15, 2004(the “Expiration Date”) or
the date on which the Executive is terminated or resigns pursuant to Section 6
hereof (the “Term of Employment”).

    4.        Positions, Responsibilities and Duties.

        4.1 Positions. During the Term of Employment, the Executive (i) shall be
employed and serve as President and Chief Executive Officer of each of AAI and
the Corporation, as well as President and Chief Executive Officer or higher
position and title of each of the subsidiaries of AAI; (ii) shall be elected and
serve as a director of the Corporation; and (iii) if elected by AAI’s
shareholders, shall be a director of AAI. Notwithstanding the foregoing,
Executive shall serve from time to time as a “loaned employee” or “borrowed
employee” of National Foundation Life Insurance Company, Freedom Life Insurance
Company of America, American Insurance Company of Texas and National Financial
Insurance Company in accordance with the administrative services agreement
executed by such insurance companies and the Corporation. In such positions with
AAI, the Executive shall have the duties, responsibilities and authority
normally associated with the office and position of president and chief
executive officer of a publicly-traded corporation. The Executive shall report
solely and directly to the Board. All officers and other senior employees of the
Corporation and AAI shall report solely and directly to the Executive or the
Executive’s designees. The Executive shall perform his duties and
responsibilities hereunder at his current office address of 110 West Seventh
Street, Suite 1100, Fort Worth, Texas 76102, or at such other home office of AAI
and the Corporation situated in or reasonably near the City of Fort Worth,
Texas. Notwithstanding the above, the Executive shall not be required to perform
any duties and responsibilities which would be likely to result in a
non-compliance with or violation of any applicable law or regulation.

        4.2 Duties. During the Term of Employment, the Executive shall use his
best efforts to perform faithfully and efficiently the duties and
responsibilities contemplated by this Agreement, including, without limitation,
establishing both short and long-range strategic growth plans for AAI, the
Corporation, and Affiliates in an effort to achieve AAI’s consolidated financial
targets and shall devote substantially all of his business time, skill and
attention to such services, including the service as a “loaned employee” or
“borrowed employee” of National Foundation Life Insurance Company, Freedom Life
Insurance Company of America, American Insurance Company of Texas and National
Financial Insurance Company; provided, however, that the Executive shall be
allowed, to the extent such activities do not substantially interfere with the
full performance by the Executive of his duties and responsibilities hereunder,
to (a) manage the Executive’s personal, financial and legal affairs, which may
include non-competing, passive business activities and (b) serve on civil or
charitable boards or committees. The Executive shall at all times comply with
and be subject to AAI’s and the Corporation’s policies, procedures, directives,
and regulations as may be reasonably established by the Board from time to time.

        4.3 Working Conditions. AAI and the Corporation will provide the
Executive with a private office, secretarial and stenographic services, and any
other facilities and services as are currently in place or otherwise suitable to
the Executive’s position or required for the performance of his duties.

    5.        Compensation, Other Benefits and Deferred Payment of Certain
Wages.

        5.1 Base Salary. During the Term of Employment, the Executive shall
receive a base salary of no less than $400,000.00 per annum (“Base Salary”)
payable in equal semi-monthly installments. Such Base Salary shall be reviewed
annually for increase in the sole discretion of the Board or the Compensation
Committee thereof. Any such salary increase shall then be the “Base Salary” for
purposes of this Agreement.

        5.2 Short-Term Incentive. For fiscal year 2002 of AAI (in addition to
Base Salary), the Executive shall be eligible to receive an annual cash bonus
(“2002 Annual Bonus”) based upon AAI achieving reasonable consolidated financial
targets consistent with the October 2001 Business Plan as more specifically
provided and set forth in the summary attached hereto as Exhibit “A” and by this
reference is incorporated for all purposes herein. Such 2002 Annual Bonus shall
be payable to the Executive in February 2003 or at such time as such bonuses or
similar bonuses are paid to other members of the Corporation’s or AAI’s senior
management. For fiscal year 2003 of AAI (in addition the Base Salary), the
Executive shall be eligible to receive an annual cash bonus as reasonably
determined by the Board or the Compensation Committee thereof. Such additional
annual bonus shall be payable to the Executive at the same time as such bonuses
or similar bonuses are paid to other members of the Corporation’s or AAI’s
senior management.

        5.3 Retirement Plans. During the Term of Employment, the Executive shall
be entitled to participate in all incentive, pension, retirement, savings,
401(k) and other employee pension benefit plans and programs maintained by AAI
and/or the Corporation from time to time for the benefit of senior executives
and/or other employees.

        5.4 Welfare Benefit Plans. During the Term of Employment, the Executive,
the Executive’s spouse, if any, and their eligible dependents, if any, shall be
entitled to participate in and be covered under all the welfare benefit plans or
programs maintained by the Corporation and AAI from time to time including,
without limitation, all medical hospitalization, dental, disability, life,
accidental death and dismemberment and travel accident insurance plans and
programs. Executive shall also earn and receive a minimum of six (6) weeks
vacation each year with an unlimited year-end accrual of unused vacation.

        5.5 Long-Term Incentive Plan. The Executive shall be entitled to
participate in any long-term incentive plan or program adopted by the boards of
AAI and the Corporation (“LTIP Award”) based on the achievement of reasonable
corporate objectives determined in good faith by AAI or the Corporation. An LTIP
Award may be in the form of performance shares, performance units, stock
options, restricted stock, or other types of awards deemed appropriate by the
Board, the Executive Committee or such other committees of the Board.

        5.6 Expense Reimbursement. During the Term of Employment, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by the Executive in promoting AAI and/or its Affiliates and in
otherwise performing his duties and responsibilities hereunder.

    6.        Termination.

        6.1 Termination Due to Death or Disability. A determination of whether
the Executive is Disabled shall be made by AAI, the Corporation or any Affiliate
in its sole, but good faith, discretion upon its own initiative after obtaining
certification from a duly licensed physician or upon request of the Executive or
a person acting on his behalf. The Executive shall cooperate with any necessary
medical examination in connection with a determination of Disability. Upon seven
(7) days prior written notice to the Executive, AAI and the Corporation may
terminate the Executive’s employment hereunder due to Disability. In the event
of the Executive’s death or a termination of the Executive’s employment by AAI
and the Corporation due to Disability, the Executive, his estate or his legal
representative, as the case may be, shall be entitled to receive from AAI and
the Corporation without duplication the following:

    (a)        a lump sum payment of any accrued but unpaid Base Salary through
the Date of Termination;


    (b)        a lump sum payment of any Annual Bonus and LTIP Award awarded but
not yet paid as of the Date of Termination;


    (c)        a lump sum payment of accrued but unused vacation through the
Date of Termination;


    (d)        reimbursement of all expenses incurred, but not yet paid prior to
such death or Disability;


    (e)        in the case of death, any other compensation and benefits,
including life insurance, as may be provided in accordance with the terms and
provisions of any applicable plans and programs of AAI or the Corporation,
except any other severance benefit of AAI or the Corporation; and


    (f)        in the case of Disability, (i) continuation of the Executive’s
health and welfare benefits (as described in Section 5.4 of this Agreement) at
the level in effect (as provided for by Section 5.4) on the Date of Termination
through the end of the one year period following the Date of Termination of the
Executive’s employment due to Disability (or the Corporation and/or AAI shall
provide the economic equivalent thereof), and (ii) any other compensation and
benefits as may be provided in accordance with the terms and provisions of any
applicable plans and programs of AAI and the Corporation, except any other
severance benefit of AAI or the Corporation other than the Deferred Payment.


        6.2 Termination by AAI and the Corporation for Cause. AAI and the
Corporation may terminate the Executive’s employment hereunder for Cause as
provided in this Section 6.2. If AAI and the Corporation terminate the
Executive’s employment hereunder for Cause, the Executive shall be entitled to
receive from AAI and the Corporation without duplication the following:

    (a)        a lump sum payment of any accrued but unpaid Base Salary through
the Date of Termination;


    (b)        a lump sum payment of any Annual Bonus and LTIP Award awarded but
not yet paid as of the Date of Termination;


    (c)        a lump sum payment of accrued but unused vacation through the
Date of Termination;


    (d)        reimbursement for all expenses incurred, but not yet paid prior
to such termination of employment; and


    (e)        any other compensation and benefits as may be provided in
accordance with the terms and provisions of any applicable plans and programs of
AAI and the Corporation, except any other severance benefit of AAI or the
Corporation.


        In any case described in this Section 6.2, the Executive shall be given
written notice authorized by a vote of at least a majority of the members of the
Board that AAI and the Corporation intend to terminate the Executive’s
employment hereunder for Cause. Such written notice, given in accordance with
Section 6.7 of this Agreement, shall specify the particular act or acts, or
failure to act, which is or are the basis for the decision to so terminate the
Executive’s employment for Cause. Except with respect to the grounds set forth
in Section 1.4(c), as to which the following shall not apply, the Executive
shall be given the opportunity within thirty (30) calendar days after the
receipt of such notice to meet with the Board to defend such act or acts, or
failure to act, and the Executive shall be given thirty (30) business days after
such meeting to correct such act or failure to act. Upon failure of the
Executive, as fairly and reasonably determined by the Board, within such latter
thirty (30) day period, to correct such act or failure to act, or if the
Executive fails to meet with the Board after being provided an opportunity to do
so, the Executive’s employment by AAI and the Corporation shall be automatically
terminated under this Section 6.2 for Cause as of the date determined under
Section 1.5 of this Agreement.

        6.3 Termination without Cause or Termination for Good Reason. Upon seven
(7) days prior written notice to the Executive, AAI and the Corporation may
terminate the Executive’s employment hereunder without Cause, and upon thirty
(30) days notice to AAI and the Corporation, the Executive may terminate his
employment hereunder for Good Reason. If AAI and the Corporation terminate the
Executive’s employment hereunder without Cause, other than due to death or
Disability, or if the Executive terminates his employment for Good Reason, the
Executive shall be entitled to receive from AAI and the Corporation without
duplication the following:

    (a)        a lump sum payment equal in amount to 117% of the sum of (i) the
Executive’s Base Salary (as provided for by Section 5.1 of this Agreement), and
(ii) the highest of either the 2001 Annual Bonus, 2002 Annual Bonus, or any
other annual or incentive bonus awarded to the Executive within five (5) years
prior to the Date of Termination; provided, however, if Executive has received a
Change in Control Payment under Section 6.6 prior to the Date of Termination
under this Section 6.3, then the lump sum payment described immediately above
shall not be due;


    (b)        a lump sum payment of any Base Salary accrued or any 2001 Annual
Bonus, 2002 Annual Bonus, and LTIP Award awarded but not yet paid as of the Date
of Termination;


    (c)        a lump sum payment of accrued but unused vacation through the
Date of Termination;


    (d)        reimbursement of all expenses incurred, but not yet paid prior to
such termination of employment;


    (e)        any other compensation and benefits as may be provided in
accordance with the terms and provisions of any applicable plans or programs of
the Corporation and AAI, except any other severance benefit of AAI or the
Corporation.


        In the case of termination by Executive for Good Reason pursuant to this
Section 6.3, AAI and the Corporation shall be given written notice that the
Executive intends to terminate his employment hereunder for Good Reason. Such
written notice, given in accordance with Section 6.7 of this Agreement, shall
specify the particular act or acts, or failure to act, which is or are the basis
for the decision to so terminate the Executive’s employment for Good Reason.
Upon failure of AAI and the Corporation, as fairly and reasonably determined by
the Executive, within the thirty (30) day notice period referred to above, to
correct such act or failure to act, or if AAI and the Corporation fail to meet
with the Executive after being provided an opportunity to do so, the Executive’s
employment by AAI and the Corporation shall be automatically terminated under
this Section 6.3 for Good Reason as of the date determined under Section 1.5 of
this Agreement.

        6.4 Voluntary Termination. The Executive may effect, upon seven (7) days
prior written notice to AAI and the Corporation, a Voluntary Termination of his
employment hereunder. A “Voluntary Termination” shall mean a termination of
employment by the Executive on his own initiative other than (a) a termination
due to death or Disability, or (b) a termination for Good Reason. A Voluntary
Termination shall not be a breach of this Agreement. If the Executive’s
employment hereunder is so terminated, the Executive shall be entitled to
receive from AAI and the Corporation the following:

    (a)        a lump sum payment of any accrued but unpaid Base Salary at the
rate in effect (as provided for by Section 5.1 of this Agreement) at the time of
such termination through the Date of Termination;


    (b)        a lump sum payment on the Date of Termination of any 2002 Annual
Bonus, 2003 Annual Bonus, or LTIP Award awarded but not yet paid as of the Date
of Termination;


    (c)        a lump sum payment of accrued but unused vacation through the
Termination Date;


    (d)        reimbursement for expenses incurred, but not yet paid prior to
the Date of Termination; and


    (e)        any other compensation and benefits as may be provided in
accordance with the terms and provisions of any applicable employee benefit
plans or programs maintained by AAI and the Corporation, except any other
severance benefit of AAI or the Corporation.


        6.5 Termination of Agreement by Expiration. If this Agreement expires
pursuant to Section 3 hereof, the Executive shall be entitled to receive on the
Expiration Date from AAI and the Corporation the following:

    (a)        a lump sum payment of any accrued but unpaid Base Salary at the
rate in effect (as provided for by Section 5.1 of this Agreement) through the
Expiration Date;


    (b)        a lump sum payment of any 2002 Annual Bonus, 2003 Annual Bonus,
and LTIP Award awarded but not yet paid as of the Expiration Date;


    (c)        a lump sum payment of accrued but unused vacation through the
Expiration Date;


    (d)        reimbursement of all expenses incurred, but not yet paid prior to
such termination of employment


    (e)        any other compensation and benefits as may be provided in
accordance with the terms and provisions of any applicable plans or programs of
the Corporation and AAI, except any other severance benefit of AAI or the
Corporation.


        6.6 Change of Control Payment. In addition to any other payments to
which the Executive may be entitled under the terms of this Agreement, the
Corporation and AAI shall make a lump sum payment equal in amount to the sum of
(a) 117% of the sum of (i) the Executive’s Base Salary (as provided for by
Section 5.1 of this Agreement), and (ii) the highest of either the 2001 Annual
Bonus, 2002 Annual Bonus, or any other annual or incentive bonus awarded to the
Executive within five (5) years prior to the date of a Change in Control, and
(b) Three Hundred Fifty Thousand Dollars ($350,000.00) to the Executive within
five (5) days following a Change of Control occurring during the Term of
Employment (the “Change of Control Payment”). Notwithstanding the foregoing, the
Executive shall be entitled to receive the Change of Control Payment as provided
in the previous sentence if the Executive’s employment with the Corporation and
AAI is terminated for any reason during the Term of Employment, but prior to the
date on which a Change of Control occurs, if the Executive can reasonably
demonstrate that such termination (i) was at the request or suggestion of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or in anticipation of a
Change of Control.

        6.7 No Mitigation; No Offset. In the event of any termination of
employment or Change in Control Payment due under this Section 6, the Executive
shall be under no obligation to seek other employment and there shall be no
offset against any amounts due the Executive under this Agreement on account of
any remuneration attributable to any subsequent employment that the Executive
may obtain. Any amounts due under this Section 6 are in the nature of severance
payments, or liquidated damages, or both, and in no event are either such
severance payments or liquidated damages in the nature of a penalty.

        6.8 Notice of Termination. Any termination by AAI and the Corporation
for Cause or by the Executive for Good Reason shall be communicated by a notice
of termination to the other party hereto given in accordance with Section 13.3
of this Agreement (the “Notice of Termination”). The Notice of Termination shall
be given, in the case of a termination for Cause, within ninety (90) business
days after a director of the Corporation (excluding the Executive) knew or
should have known of the events giving rise to such purported termination, and
in the case of a termination by the Executive for Good Reason, within ninety
(90) days of the Executive having actual knowledge of the events giving rise to
such termination. Such notice shall (a) indicate the specific termination
provision in this Agreement relied upon, (b) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (c) if the
termination date is other than the date of receipt of such notice, specify the
date on which the Executive’s employment is to be terminated (which date shall
not be earlier than the date on which such notice is actually given).

        6.9 Certain Other Payments. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive in connection with a Change in Control or the termination of
the Executive’s employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with AAI and the Corporation or any of
their Affiliates (all such payments and benefits being hereinafter called the
“Total Payments”) would subject the Executive to the excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any successor section thereto (the “Excise Tax”), and if, and only if, such
Total Payments less the Excise Tax is less than the maximum amount of the Total
Payments which could be payable to the Executive without the imposition of the
Excise Tax, then and only then, and only to the extent necessary to eliminate
the imposition of the Excise Tax (and after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in any such
other plan, arrangement or agreement), (A) any cash payments hereunder shall
first be reduced (if necessary, to zero), and (B) all other non-cash payments
hereunder shall next be reduced. For purposes of this limitation (i) no portion
of the Total Payments the receipt or enjoyment of which the Executive shall have
effectively waived in writing prior to the Date of Termination shall be taken
into account, (ii) no portion of the Total Payments shall be taken into account
which in the opinion of tax counsel selected by AAI’s independent auditors and
reasonably acceptable to the Executive does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code, including by reason of
Section 280G(b)(4)(A) of the Code, (iii) all payments shall be reduced only to
the extent necessary so that the Total Payments (other than those referred to in
clauses (i) or (ii)) in their entirety constitute reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4)(B) of the
Code or are otherwise not subject to disallowance as deductions under Code
Section 280G, in the opinion of the tax counsel referred to in clause (ii); and
(iv) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by AAI’s independent auditors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

        6.10 Payment. Except as otherwise provided in this Agreement, any
payments to which the Executive shall be entitled to under this Section 6,
including, without limitation, any economic equivalent of any benefit, shall be
made immediately on the Date of Termination. If the amount of any payment due to
the Executive cannot be finally determined within thirty (30) days after the
Date of Termination, such amount shall be estimated on a good faith basis by AAI
and the estimated amount shall be paid no later than thirty (30) days after such
Date of Termination. As soon as practicable thereafter, the final determination
of the amount due shall be made and any adjustment requiring a payment to or
from the Executive shall be made as promptly as practicable.

    7.        Non-Exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided or maintained by AAI and/or
the Corporation for which the Executive may qualify, nor shall anything herein
limit or otherwise prejudice such rights as the Executive may have under any
other existing or future agreements with the Corporation, AAI, and/or any
Affiliate of either, including, without limitation, any stock option agreements
or plans. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plans or programs of the Corporation, AAI and/or
any Affiliate of either at or subsequent to the Date of Termination shall be
payable in accordance with such plans or programs. Notwithstanding the
foregoing, payments to the Executive under Section 6 hereof shall be in lieu of
payments under any severance plan or program.

    8.        Settlement. AAI’s and the Corporation’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off (except set-off for a fixed and liquidated obligation),
counterclaim, recoupment, defense or other right which AAI and/or the
Corporation and/or any Affiliates may have against the Executive or others.
Notwithstanding anything contained herein to the contrary, the obligations of
AAI and the Corporation hereunder for the payment of severance under Section 6.3
(a) shall be subject to Executive having executed and delivered an instrument to
AAI and the Corporation on the date of the receipt of such severance payment
irrevocably waiving and releasing AAI, the Corporation, and each Affiliate from
any and all obligations or liabilities to Executive and his heirs and assigns
(i) for the specific severance payments called for in Section 6.3 (a), (ii)
arising from or in connection with Executive’s employment with AAI and the
Corporation or (iii) the termination of such employment and any and all claims
Executive may have under federal, state or local statutes, regulations or
ordinances or under any common law principles or breach of contract or the
covenant of good faith and fair dealing, defamation, wrongful discharge,
intentional infliction of emotional distress or promissory estoppel

    9.        Legal Fees and Other Expenses. In the event that a claim for
payment or benefits under this Agreement is disputed, the Executive shall be
reimbursed for all attorney fees and expenses incurred by the Executive in
pursuing such claim, provided that the Executive is successful as to at least
part of the disputed claim by reason of litigation, arbitration or settlement.
In addition, the Executive shall be paid or reimbursed for all legal fees and
expenses incurred by the Executive in connection with the review, preparation
and negotiation of this Agreement and/or any other agreements or plans
referenced herein. The Executive shall also be entitled to recover pre-judgment
interest at the rate of 10% per annum on the amount of any past due payment
obligations under Sections 5.1, 5.2, 6.1, 6.2, 6.3, 6.4, 6.5, and 6.6 from the
date any such payment was due until the earlier of the date of payment in full
of such obligation or the date of entry of a final judgment against AAI and/or
the Corporation.

    10.        Confidential Information and Nonsolicitation.

        10.1 Confidential Information. The Executive shall not, during the Term
of Employment and thereafter, without the prior express written consent of AAI
and/or the Corporation, disclose any confidential information, knowledge or data
relating to AAI, the Corporation, or any Affiliate of either and their
respective businesses, which (a) was obtained by the Executive in the course of
the Executive’s employment with AAI and the Corporation, and (b) which is not
information, knowledge or data otherwise in the public domain (other than by
reason of a breach of this provision by the Executive), unless required to do so
by a court of law or equity or by any governmental agency or other authority.

        10.2 No Solicitation. The Executive hereby agrees that, if his
employment hereunder is terminated by AAI and the Corporation for Cause or by
the Executive prior to a Change in Control and otherwise under Section 6.4 of
this Agreement, he shall not, for twelve (12) months after the Date of
Termination, directly or indirectly, divert, solicit or take away the patronage
of (a) any customers or agents of the Corporation, AAI or any Affiliate of
either as of the relevant Date of Termination, or (b) any prospective customers
or agents of the Corporation, AAI or any Affiliate whose business the
Corporation and/or AAI was actively soliciting on the relevant Date of
Termination, and with which the Executive had business contact while employed by
the Corporation and AAI. The Executive agrees that, under the circumstances and
conditions described above and for the same period of time, the Executive shall
not, directly or indirectly, induce or solicit any employees or agents of the
Corporation, AAI or any Affiliate of either to leave or terminate their
employment or agency relationship with the Corporation or AAI. The Corporation
and AAI agrees that (i) any announcement made by the Executive, at any press
conference or in any press release or through individual notices, shall not, in
and of itself, constitute an attempt directly or indirectly to induce, divert,
solicit or take away customers or employees, (ii) any such announcement creates
no presumption with respect to any such inducement, diversion, solicitation or
taking, and (iii) in all cases both the burden of production of evidence and the
ultimate burden of persuasion with respect to any allegations or claims that
this Section 10.2 has been breached or violated by the Executive shall be borne
by AAI and the Corporation. Executive agrees that all restrictions and
agreements contained in this Section 10, including without limitation, those
relating to duration and restricted territory, are necessary and fundamental to
the protection of the business of AAI, the Corporation or any Affiliate, and are
reasonable and valid, and all defenses to the strict enforcement thereof by
Executive are hereby waived. Executive agrees that the remedy at law for such
breach of this Agreement will be inadequate, and that the damages from such
breach are not readily susceptible to being measured in monetary terms.
Accordingly, Executive agrees that upon breach of this Section 10, AAI, the
Corporation or any Affiliate shall be entitled to immediate injunctive relief
and may obtain a temporary order restraining any threatened further breach.
Nothing in this Agreement shall be deemed to limit AAI’s, the Corporation’s or
any Affiliate’s remedies at law or in equity for any breach by Executive or any
of the provisions of this Agreement that may be pursued or availed of by AAI,
the Corporation or any Affiliate.

    11.        Successors.

        11.1 The Executive. This Agreement is personal to the Executive and,
without the prior express written consent of AAI and the Corporation, shall not
be assignable by the Executive, except that the Executive’s rights to receive
any compensation or benefits under this Agreement may be transferred or disposed
of pursuant to testamentary disposition, intestate succession or pursuant to a
domestic relations order. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives.

        11.2 AAI and the Corporation. This Agreement shall inure to the benefit
of and be binding upon AAI, the Corporation, and their respective successors and
assigns. AAI shall require any successor to all or substantially all of the
Corporation’s and its Affiliates’ business and/or assets, whether direct or
indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as AAI and the Corporation would be required to perform if no
such succession had taken place.

    12.        Indemnification. AAI and the Corporation agree that if the
Executive is made a party or is threatened to be made a party to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director or officer of
AAI, the Corporation, and/or any Affiliate of either or is or was serving at the
request of the Corporation, AAI and/or any Affiliate as a director, officer,
member, employee or agent of another corporation or of a partnership, joint
venture, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a director, officer, member,
employee or agent while serving as a director, officer, member, employee or
agent, he shall be indemnified and held harmless by AAI and the Corporation to
the fullest extent authorized by applicable law, as the same exists or may
hereafter be amended, against all Expenses incurred or suffered by the Executive
in connection therewith, and such indemnification shall continue as to the
Executive even if the Executive has ceased to be an officer, director or agent,
or is no longer employed by AAI and the Corporation and shall inure to the
benefit of his heirs, executors and administrators; provided, however, that
Executive shall not be indemnified for any act or omission that constitutes
gross negligence or willful misconduct.

    13.        Miscellaneous.

        13.1 Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, applied without reference to
the principles of conflict of laws.

        13.2 Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

        13.3 Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

    If to the Executive: Mr. Patrick J. Mitchell   2713 Heritage Hills Drive  
Fort Worth, Texas 76109     If to the Corporation: Ascent Management, Inc.   110
West Seventh Street, Suite 300   Fort Worth, Texas 76102   Attention: General
Counsel     If to AAI: Ascent Assurance, Inc.   110 West Seventh Street, Suite
300   Fort Worth, Texas 76102   Attention: General Counsel

or to such other address as any party hereto shall have furnished to the others
in writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

        13.4 Withholding. AAI and the Corporation may withhold from any amounts
payable under this Agreement such federal, state or local income taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

        13.5 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

        13.6 Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

        13.7 Beneficiaries/References. The Executive shall be entitled to select
(and change) a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following the Executive’s death, and may change such
election, in either case by giving AAI or the Corporation written notice
thereof. In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary(ies), estate or other legal
representative(s).

        13.8 Entire Agreement. This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto.

        13.9 Representations. AAI and the Corporation each represents and
warrants that it is fully authorized and empowered to enter into this Agreement.
The Executive represents and warrants that the performance of the Executive’s
duties under this Agreement will not violate any agreement between the Executive
and any other person, firm, partnership, corporation, or organization.

        13.10 Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Executive’s
Term of Employment hereunder for any reason to the extent necessary to the
intended provision of such rights and the intended performance of such
obligations.

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and AAI, as well as the Corporation have each caused this Agreement to be
executed in its name on its behalf, and attested to by their respective
Secretaries, all as of the day and year first above written.

  Ascent Management, Inc. Attest: By:  /s/ Patrick H. O'Neill           
                     Patrick H. O'Neill           Title:   Secretary
______________________   Ascent Assurance, Inc. Attest: By:  /s/ Patrick H.
O'Neill                                 Patrick H. O'Neill           Title:  
Secretary ______________________             /s/ Patrick J. Mitchell     
                           Patrick J. Mitchell